            Case 1:19-cv-08345-MKV-DCF Document 9 Filed 12/05/19 Page 1 of 1
          Letter to Judge B. Schofield
          December 5th, 2019
          Page 1

Samantha Siva Kumaran
The A Star Group, Inc d/b/a Timetrics
119 West 72nd Street, #204
New York, NY 10023
Tel: (646) 221 4363
Email: samantha@timetricsrisk.com

December 5th, 2019

VIA ECF

Honorable Lorna G. Schofield
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

Re: Kumaran vs. Northland Energy Trading et al 1:19-Cv-08345 (LGS-DCM)

Dear Judge Schofield:


Pursuant to the Court’s December 2nd, 2019 Order (Dkt. 8), Plaintiffs write to advise the Court that it
served Defendant’s counsel, Bracewell, via email on December 4th 2019 at 3.38pm. A copy of the letter
of service is attached hereto as Exhibit B

In Defendants’ counsel email dated September 13th 2019, which was previously submitted (Dkt 7, Exh
A), Defendants have agreed to accept service of the Complaint via electronic transmission and email.

Defendants’ counsel have indicated to me via email correspondence that they are planning to attend the
Court’s conference on December 12th, 2019 at 10.40am.

The Parties are in the process of arranging a Meet and Confer related to the Stipulated Protective Order,
hopefully with sufficient time to discuss, before for this date.


Respectfully submitted,


//SSK//

Samantha S. Kumaran
samantha@timetricsrisk.com
